DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The examiner acknowledges the applicant’s statement that “The objection to the drawings is noted, and formal drawings will be forthcoming.” However Applicant is reminded that in order to avoid an abandonment of this application, the drawings must be corrected in accordance with the instructions set forth in the paper mailed on 8/21/2020 (those of which that still stand are rewritten below), in addition to the new drawing objections noted below.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because it is difficult to read/discern some of the reference numerals which are in the hand-drawn Figs. 1, 2, and 5A-5D. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 50 (as seen in Fig. 4).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the filling source vessel introduced in lines 12-13 of claim 1, and the patient injection fitting introduced in line 7 of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Specification
	The office has received the applicant’s proposed amendments to the specification on 11/23/2020. However these amendments are not accepted. Though the applicant changed numerous instances of “ingress fitting 10” to “ingress coupler 10”, there are multiple other occurrences of “ingress fitting 10” that were not changed. For example, in line 15 of page 10. Additionally, the specification uses reference numeral 10 with other names for parts. For example, page 10 refers to “inlet fitting 10” as well as “female luer 10”. Additionally page 8 recites “egress fitting 10” in lines 15-16, which appears to be an error. The applicant should amend the specification to make it so reference numeral “10” only refers to one part.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The applicant should amend the specification to provide antecedent basis for the terms “a filling source vessel” (lines 12-13 of claim 1) and “a patient injection fitting” (line 7 claim 19).

Claim Objections
Claims 1, 3-11, 19 and 20 are objected to because of the following informalities:  
Claim 1 recites “… a portion of the fluid volume, the portion prone to spillage…” in lines 11-12. The current wording seems to suggest that “the portion [of the fluid volume]” is prone to spillage after being encapsulated. It is also strange wording because any fluid volume would seemingly be prone to 
Claims 3-11 are objected to as they depend from claim 1.
Claim 5 recites “at least one interference surface configured to dispose into a sealing arrangement with the ingress port”. However, the applicant clarified in their Remarks (submitted 11/23/2020) that “The claimed ingress port, defined as element 232, refers to the point of fluid ingress provided from attachment/engagement on an ingress fitting 240”. Therefore the examiner is of the stance that claim 5 should say that the interference surface is configured to engage into a sealing engagement with the ingress fitting, rather than the ingress port, as the ingress port does not appear to constitute a physical part and thus cannot be disposed with in a sealing engagement.
Claim 19 recites “… at least a portion of the fluid volume, the portion prone to spillage…” in lines 15-16. The current wording seems to suggest that “the portion [of the fluid volume]” is prone to spillage after encapsulated. It is also strange wording because any fluid volume would seemingly be prone to spillage depending on the environment it is in. The examiner recommends amending the language to make it more focused on what the closure/safety valve is structured to do, for example by using language found in final paragraph of page 1 of the instant specification… i.e. that the closure/safety valve is configured to prevent spillage of a residual volume of fluid. Appropriate correction is required.
Claim 20 is objected to as it depends from claim 19. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 6, 11, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a fill vessel” in line 4. It is unclear if this is meant to refer to the same part as the “filling source vessel” introduced in claim 1. Furthermore it is not fully clear which part of claim 6 is “based on attachment of a fill vessel” (e.g. whether both the fluid ingress and the outflow is based on the attachment, whether the reverse fluidic pressure is based on the attachment, etc…). The examiner will assume that the applicant is intending to say that whether or not the at least one interference surface permits fluid ingress or restricts outflow is dependent on whether or not a fill vessel is attached.
Claim 11 recites “wherein the safety valve is adapted to retain residual fluid volume upon disconnection from a transfer vessel”. This is unclear because it is not apparent if there is any difference between the “transfer vessel” and the filling source vessel recited in claim 1, and also because claim 1 has now been amended to already refer to residual fluid.
As to claim 19, due to the lack of disclosure of the term “patient injection fitting” (see above drawing and specification objections), the metes and bounds of this term are unclear. Furthermore, the recitation of “the safety valve and patient injection fitting providing a single point of fluidic disconnect and unidirectional flow to encapsulate at least a portion of the fluid volume, the portion prone to spillage” is unclear as it is not apparent how the patient injection fitting is contributing to the single point of fluid disconnect and unidirectional flow.
Claim 20 is rejected as it depends from claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1, 3-8, 11, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt (US 4,813,937, cited previously) in view of Williams et al. (US 2013/0030387 A1, hereinafter ‘Williams’).
As to claim 1, Vaillancourt discloses a medicinal pumping device (Figs. 6A-8), comprising: a medicinal repository (housing 90) adapted to store a volume of fluid for intravenous injection (see Figs. 6A-6C & paragraph beginning line 18 col. 3 which describes how the device is for intravenous delivery).
While Vaillancourt additionally discloses a safety valve (one-way valve described in lines 38-40 col. 6), Vaillancourt is silent to an ingress port configured to receive the volume of fluid, the safety valve operable to engage an ingress fitting for permitting unidirectional fluidic transfer from the ingress fitting into the medicinal repository when engaged; and a closure in the safety valve adapted to seal the ingress port upon disengagement of the ingress fitting for retaining fluid in either the medicinal repository or a vessel supplying the ingress fitting, the closure providing a single point of fluidic disconnect and unidirectional flow to encapsulate a portion of the fluid volume, the portion prone to spillage, disengagement of the ingress fitting sealing residual fluid in a filling source vessel.
Williams discloses a safety valve (female component 14 which includes duckbill valve 70; see Figs. 12-19), wherein the safety valve is operable to engage an ingress fitting (coupling device 10) for permitting unidirectional fluidic transfer from the ingress fitting into the medicinal repository when engaged (see Fig. 19); and a closure (duckbill valve 70) in the safety valve adapted to seal the ingress port (point of fluid ingress provided from attachment/engagement of coupling device 10) upon disengagement of the ingress fitting for retaining fluid in either a medicinal repository or a vessel supplying the ingress fitting (see Figs. 16-19, para 0045), the closure providing a single point of fluidic disconnect and unidirectional flow to encapsulate a portion of the fluid volume, the portion prone to spillage (see Figs. 16-17; one having ordinary skill in the art would understand that a duckbill valve would close upon backpressure; the duckbill valve 70 thus providing the claimed limitations as it would 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaillancourt in view of Williams and use the safety valve of Williams in place of the safety valve of Vaillancourt such that the safety valve is operable to engage an ingress fitting for permitting unidirectional fluidic transfer from the ingress fitting into the medicinal repository when engaged; and a closure in the safety valve adapted to seal an ingress port upon disengagement of the ingress fitting for retaining fluid in either the medicinal repository or a vessel supplying the ingress fitting, the closure providing a single point of fluidic disconnect and unidirectional flow to encapsulate a portion of the fluid volume, the portion prone to spillage, disengagement of the ingress fitting sealing residual fluid in a filling source vessel. One would have been motivated to do so in order to provide the functionality of Williams’ coupling arrangement at the aperture 106 of Vaillancourt (i.e. a coupling arrangement that is an automatic shutoff breakaway coupling and that prevents leakage of fluid upon disconnection - see Figs. 12-19, para 0026-0028, 0045 of Williams).

As to claim 3, Vaillancourt in view of Williams teaches the device of claim 1 as described above. Vaillancourt is silent to the limitations of claim 3 however Williams further teaches wherein its closure (duckbill valve 70 within female component 14) is responsive to a protrusion (58) on the ingress fitting (10) for permitting fluid flow (para 0051), the protrusion responsive to engagement with the ingress port for permitting fluid flow only when engaged (see Figs. 16-19, para 0051). It thus would have been obvious to one having ordinary skill in the art, when modifying Vaillancourt in view of Williams, to further do so such that wherein the closure is responsive to a protrusion on the ingress fitting for permitting fluid flow, the protrusion responsive to engagement with the ingress port for permitting fluid flow only when engaged. One would have been motivated to do so in order to provide the functionality of Williams’ coupling arrangement at the aperture 106 of Vaillancourt (i.e. a coupling arrangement that is an automatic shutoff breakaway coupling and that prevents leakage of fluid upon disconnection - see Figs. 12-19, para 0026-0028, 0045 of Williams).
 wherein the closure (duckbill valve 70 within female component 14) includes a resilient surface (interior surface of duckbill valve 70) adapted to deform towards an inflow direction into the medicinal repository in response to a protrusion (58) on the ingress fitting (10), and adapted to revert to a closed position from at least one of retraction of the protrusion or outflow pressure from the medicinal repository (see Figs. 12-19, para 0026-0028, 0045 of Williams). It would have been obvious to one having ordinary skill in the art, when modifying Vaillancourt in view of Williams, to further do so such that wherein the closure includes a resilient surface adapted to deform towards an inflow direction into the medicinal repository in response to a protrusion on the ingress fitting, and adapted to revert to a closed position from at least one of retraction of the protrusion or outflow pressure from the medicinal repository. One would have been motivated to do so in order to provide the functionality of Williams’ coupling arrangement at the aperture 106 of Vaillancourt (i.e. a coupling arrangement that is an automatic shutoff breakaway coupling and that prevents leakage of fluid upon disconnection - see Figs. 12-19, para 0026-0028, 0045 of Williams).
As to claim 5, Vaillancourt in view of Williams teaches the device of claim 1 as described above. Vaillancourt is silent to the limitations of claim 5 however Williams further teaches wherein the closure further comprises at least one interference surface (flaps of duckbill valve 70) configured to dispose into a sealing engagement with the ingress port (as noted in the above claim objections, the examiner is of the stance this was likely intended to refer to the ingress fitting – the duckbill valve 70 shown being disposed into sealing engagement with the end section 58 of the coupling 10). It would have been obvious to one having ordinary skill in the art, when modifying Vaillancourt in view of Williams, to further do so such that wherein the closure further comprises at least one interference surface configured to dispose into a sealing engagement with the ingress port. One would have been motivated to do so in order to provide the functionality of Williams’ coupling arrangement at the aperture 106 of Vaillancourt (i.e. a coupling arrangement that provides a single path of fluid movement and is an automatic shutoff breakaway coupling and that prevents leakage of fluid upon disconnection - see Figs. 12-19, para 0026-0028, 0045 of Williams).
As to claim 6, Vaillancourt in view of Williams teaches the device of claim 5 as described above. Vaillancourt is silent to the limitations of claim 6 however Williams further teaches wherein the 
As to claim 7, Vaillancourt in view of Williams teaches the device of claim 5 as described above. Vaillancourt is silent to the limitations of claim 7 however Williams teaches wherein the at least one interference surface is adapted to dispose to a sealed position responsive to fluidic pressure in an outflow direction from the medicinal repository (see Figs. 16-19, para 0051-0052; one having ordinary skill in the art would understand that a duckbill valve is a valve that permits fluid flow in only one direction and moves to a sealed position responsive to fluidic pressure in an outflow direction). Thus, the modified version of Vaillancourt (as already modified above) would satisfy the claimed limitations of wherein the at least one interference surface is adapted to dispose to a sealed position responsive to fluidic pressure in an outflow direction from the medicinal repository. 
As to claim 8, Vaillancourt in view of Williams teaches the device of claim 7 as described above. Vaillancourt is silent to the limitations of claim 8 however Williams teaches wherein the at least one interference surface is adapted to dispose to an open position in response to insertion of a protrusion (58) on the ingress fitting (see Figs. 16-19, para 0051-0052 of Williams). It would have been obvious to one having ordinary skill in the art, when modifying Vaillancourt in view of Williams, to further do so such that the at least one interference surface is adapted to dispose to an open position in response to insertion of a protrusion on the ingress fitting. One would have been motivated to do so 
As to claim 11, Vaillancourt in view of Williams teaches the device of claim 1 as described above. Vaillancourt is silent to the limitations of claim 11, however Williams further discloses wherein the safety valve is adapted to retain residual fluid volume upon disconnection from a transfer vessel (see Figs. 16-19, para 0050-0052; due to the valve 70 within the female component 14 closing upon removal of the coupler 10, residual fluid would be retained within the female component 14). Thus it would have been obvious to one having ordinary skill in the art, when modifying Vaillancourt in view of Williams, to further do so such that wherein the safety valve is adapted to retain residual fluid volume upon disconnection from a transfer vessel. One would have been motivated to do so in order to provide the functionality of Williams’ coupling arrangement at the aperture 106 of Vaillancourt (i.e. a coupling arrangement that provides a single path of fluid movement and is an automatic shutoff breakaway coupling and that prevents leakage of fluid upon disconnection - see Figs. 12-19, para 0026-0028, 0045 of Williams).

As to claim 19, Vaillancourt discloses a medicinal pumping system (Figs. 6A-8), comprising: a medicinal repository (housing 90) adapted to store a volume of fluid for intravenous injection (see Figs. 6A-6C & paragraph beginning line 18 col. 3 which describes how the device is for intravenous delivery), a delivery vessel (flexible tubing connector 40) for transporting the volume of fluid in the medicinal repository to a patient injection fitting (the claim merely requires the delivery vessel to be adapted to transport fluid a patient injection fitting and does not positively require the injection fitting; the tubing connector 40 is fully capable of connecting to a patient injection fitting); 
While Vaillancourt additionally discloses a safety valve (one-way valve described in lines 38-40 col. 6), Vaillancourt is silent to an ingress port configured to receive the volume of fluid for storage in the medicinal repository; a safety valve connected between the ingress port and the medicinal repository, the safety valve operable to engage an ingress fitting for permitting unidirectional fluidic transfer from the ingress fitting into the medicinal repository when engaged; and a closure in the safety valve adapted to seal the ingress port upon disengagement of the ingress fitting for retaining fluid in 
Williams discloses an ingress port (point of fluid ingress provided from attachment/engagement of coupling device 10 to female component 14) configured to receive a volume of fluid (the ingress port being configured to receive a volume of fluid when 10 and 14 connected); a safety valve (female component 14 which includes duckbill valve 70; see Figs. 12-19), the safety valve operable to engage an ingress fitting (coupling device 10) for permitting unidirectional fluidic transfer from the ingress fitting into the medicinal repository when engaged (Fig. 19); and a closure (duckbill valve 70) in the safety valve adapted to seal the ingress port upon disengagement of the ingress fitting for retaining fluid in either a medicinal repository or a vessel (tubing labeled at 78 in Figs. 16-17) supplying the ingress fitting (see Figs. 16-19, para 0045), the safety valve providing a single point of fluidic disconnect and unidirectional flow to encapsulate at least a portion of the fluid volume, the portion prone to spillage (see Figs. 16-17; one having ordinary skill in the art would understand that a duckbill valve would close upon backpressure; the duckbill valve 70 thus providing the claimed limitations as it would prevent spillage of fluid that has entered the female component 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaillancourt in view of Williams and use the safety valve of Williams in place of the safety valve of Vaillancourt such that Vaillancourt includes an ingress port configured to receive the volume of fluid for storage in the medicinal repository; the safety valve connected between the ingress port and the medicinal repository, the safety valve operable to engage an ingress fitting for permitting unidirectional fluidic transfer from the ingress fitting into the medicinal repository when engaged; and a closure in the safety valve adapted to seal the ingress port upon disengagement of the ingress fitting for retaining fluid in either the medicinal repository or a vessel supplying the ingress fitting, the safety valve and patient injection fitting providing a single point of fluidic disconnect and unidirectional flow to encapsulate at least a portion of the fluid volume, the portion prone to spillage. One would have been motivated to do so in order to provide the functionality of Williams’ coupling arrangement at the aperture 106 of Vaillancourt (i.e. a coupling arrangement that is an automatic shutoff breakaway coupling and that prevents leakage of fluid upon disconnection - see Figs. 12-19, para 0026-0028, 0045 of Williams).

As to claim 20, Vaillancourt in view of Williams teaches the device of claim 19 as described above. Vaillancourt is silent to the limitations of claim 20 however Williams teaches wherein the ingress fitting (10) has a protrusion (end section 58) responsive to disengagement with the safety valve for isolating a residual fluid volume in the vessel supplying the ingress fitting (tubing labeled at 78 in left side of Figs. 16-17) (see para 0045, 0051; once coupling 10 is disconnected from 14, both of the valves 70 become closed and at least a portion of the fluid volume would be encapsulated within the tubing). It would have been obvious to one having ordinary skill in the art, when modifying Vaillancourt in view of Williams, to further do so such that the ingress fitting has a protrusion responsive to disengagement with the safety valve for isolating a residual fluid volume in the vessel supplying the ingress fitting. One would have been motivated to do so in order to prevent passage of fluid out of the vessel supplying the ingress fitting once the ingress fitting is disconnected from the safety valve (see Figs. 16-19, para 0045, 0051 of Vaillancourt).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt in view of Williams as applied to claim 5 above, and further in view of Keyser (US 2015/0265827 A1, cited previously and hereafter 'Keyser').
As to claim 9, Vaillancourt in view of Williams teaches the device of claim 5 as described above. Vaillancourt is silent to the limitations of claim 9.
Williams further discloses wherein the at least one interference surface opens inward in response to insertion of a  protrusion (58) on the ingress fitting (10), the interference surface returning to a closed position upon either reverse fluid flow or protrusion retraction (see Figs. 12-19, para 0026-0028, 0045 of Williams). It would have been obvious to one having ordinary skill in the art when modifying Vaillancourt in view of Williams, to further do so such that the at least one interference surface opens inward towards an interior of the medicinal repository in response to insertion of a protrusion on the ingress fitting, the interference surface returning to a closed position upon either reverse fluid flow or protrusion retraction. One would have been motivated to do so in order to provide the functionality of Williams’ coupling arrangement at the aperture 106 of Vaillancourt (i.e. a coupling arrangement that provides a single path of fluid movement and is an automatic shutoff breakaway 
However both Vaillancourt and Challender are silent to wherein the at least one interference surface is hingedly attached to the outer wall of the ingress port.
Keyser discloses a closure (valve 110; see Fig. 6) having an interference surface (surface on left side of valve 101 that is contacted by adapter 103 as seen in Fig. 6) that is hingedly attached to an outer wall of IV catheter 100 for opening towards an interior of the catheter 100 in response to an inserted protrusion (male luer 201) on an ingress fitting (distal end of syringe 200 constituting an ingress fitting) (see Figs. 5, 6 and paragraphs 0078, 0122) and that also returns to a closed position upon protrusion retraction (para 0124 of Keyser).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Vaillancourt/Williams with Keyser such that the interference surface is hingedly attached to the outer wall of the ingress port for opening inward towards an interior of the medicinal repository in response to the inserted protrusion on the ingress fitting. One would have been motivated to do so as a means of attaching the closure of Vaillancourt/Williams to walls of the safety valve (see Figs 5, 6, para 0122-0124 of Keyser).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt in view of Williams as applied to claim 1 above, and further in view of Choksi (US 5,727,594, cited previously).
As to claim 10, Vaillancourt in view of Williams teaches the device of claim 1 as described above. Vaillancourt further discloses a delivery port (aperture 104) attached to the medicinal repository (Figs. 6A-6C) the delivery port coupled to a delivery vessel (tubbing 40), but is silent to the delivery vessel having a check valve adapted to retain residual fluid upon disconnection from patient delivery
Choksi discloses a check valve (10) for placement on/in a delivery vessel (see lines 8-47 col. 8 which disclose a variety of vessels for valve 10 such as fluid lines for intravenous and medicinal fluid pumping applications), the check valve adapted to retain residual fluid upon disconnection from patient delivery (see paragraphs beginning line 12 col. 1 and line 23 col. 5).
.

Response to Arguments
Applicant’s arguments with respect to each of the claims have been considered but are moot because the arguments do not apply to the rejections being used in the current office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783